DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants' arguments, filed on 12/23/2020 have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi, Akimoto et al. Journal of Medicinal Chemistry (1986), 29(9), 1749-53.
Hiroshi, Akimoto et al. teaches a compound similar to Formula II where L1 is R5-substituted alkylene with R5 being oxy or OH, L2 is R8-substituted alkylene with R8 being OH, R3 being hydrogen, and R4 can be ribose or hydrogen. (Page 1749 and page 1751, Table I, compounds 9 and 10). Hiroshi, Akimoto et al. teaches a method of substituting a guanine with .

Claims 14, 17-18, 20, 22-24, 27, 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 32-33, 35, 37-38, 40-43 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        10 February 2021